Plaintiffs sold their property to the defendant, and now they bring this suit to have the sale set aside and declared only a mortgage for the purchase price.
Of course they charge fraud, because otherwise parol evidence would not have been admissible to vary the terms of the deed. Waller v. Dawson, 162 La. 804, 111 So. 170. But they have not proved it, and we believe, as the district judge did, that plaintiffs knew quite well that they were selling their property and not mortgaging it.
The judgment appears to us correct.
                                 Decree.
The judgment appealed from is therefore affirmed.